


STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT (this “Agreement”) is made this November 6th, 2015
, by and between Hybrid Kinetic Automotive Holdings, LLC, a Delaware limited
liability company (the “Buyer”), and American Compass, Inc., a California
corporation (the “Seller”).




WHEREAS, Seller wishes to sell all of its Ordinary Shares of US$0.000128 par
value (the “Ordinary Shares”), of Apollo Acquisition Corporation, an exempted
company incorporated with limited liability in the Cayman Islands (the
“Company”), to Buyer on the terms and conditions set forth herein, and Buyer
wishes to purchase such shares from Seller;




NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:




1.

Purchase and Sale of Stock.




(a)

Sale of Shares.  Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties and covenants contained herein,
Buyer agrees to purchase from Seller and Seller agrees to sell to Buyer Seven
Hundred Eighty-One Thousand Two Hundred Fifty (781,250) Ordinary Shares (the
“Shares”) for the purchase price of $1.00 per Ordinary Share (the “Purchase
Price”).




(b)

Closing.




(1)

The closing of the transactions contemplated hereunder (the “Closing”) shall
take place at the office of the Seller on such date and time as mutually agreed
to between the parties (“Closing Date”) which must be after the satisfaction of
all of the Closing Conditions (as defined below) and on or prior to the
Termination Date (as defined below).




(2)

On or before the Closing Date,




(i)

Seller shall deliver to Buyer (A) copies of corporate or analogous
authorizations on behalf of Seller authorizing the transactions contemplated by
this Agreement, (B) instructions to the Company’s Transfer Agent in
substantially the form of Exhibit A attached hereto and (C) a share transfer
certificate in respect of the transfer of the Shares to Buyer duly executed by
Seller (collectively, the “Seller Deliverables”).




(ii)

Buyer shall deliver to Seller (A) a share transfer certificate in respect of the
transfer of the Shares to Buyer duly executed by Buyer and (B) the sum of the
Purchase Price and, for wires originating outside of the U.S., a $25.00 foreign
wire fee via wire to the following coordinates:  




BANK:  

Bank is East West Bank

ABA#:  

322070381

SWIFT CODE:  

EWBKUS66XXX

BENEFICIARY:  American Compass Inc.

ACCOUNT:  

REFERENCE/SPECIAL INSTRUCTIONS:  “Apollo”




(c)

The following shall be conditions to the consummation of the Closing (the
“Closing Conditions”):




(i)

The completion and execution by Buyer of the Investor Certification attached
hereto as Exhibit B, and delivery thereof to the Company;




2.

Representations and Warranties of Seller.




As an inducement to Buyer to enter into this Agreement and to purchase the
Shares, Seller hereby represents and warrants as follows:




(a)

Ownership of Shares.  Seller is the registered and beneficial owner of the
Shares and has sole power over the disposition of the Shares.  The Shares are
legally and validly issued and fully paid and non-assessable Ordinary Shares of
the Company, free of preemptive rights.











--------------------------------------------------------------------------------










(b)

Transfer of Title.  The delivery to the Buyer of the Certificates pursuant to
the provisions of this Agreement will transfer to the Purchasers good and
marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.




(c)

No Other Transfer.  The Shares have not been sold, conveyed, encumbered,
hypothecated or otherwise transferred by Seller except pursuant to this
Agreement.




(d)

Authorization; Enforceability.  Seller has the legal right to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out
Seller’s obligations hereunder.  The execution, delivery and performance by
Seller of this Agreement have been duly authorized by all requisite action by
Seller.  This Agreement has been duly executed and delivered by Seller and,
assuming due authorization, execution and delivery by Buyer, constitutes a valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).




(e)

SEC Filings.  The Company has filed all reports and other materials required to
be filed by section 13 or 15(d) of the Exchange Act, as applicable (the “SEC
Reports”), and all such reports were filed on a timely basis. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.




(f)

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its share capital and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
compensation plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  No event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) trading day prior to
the date that this representation is made.




(g)

No Brokers.  Seller has taken no action which would give rise to any claim by
any person for brokerage commissions, finder’s fees or similar payments relating
to this Agreement or the transactions contemplated hereby.




(g)

Nature of Shares.  The Shares currently constitute “restricted securities”
within the meaning of Rule 144 of the Securities Act of 1933, as amended (the
“Securities Act”).




(h)

Exempt Offering.  The Shares were issued by the Company and were subsequently
acquired by the Seller in transactions exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”), each as
promulgated by the U.S.  Securities and Exchange Commission (“SEC”).





2




--------------------------------------------------------------------------------










(i)

Experience and Knowledge. Seller acknowledges and agrees that it (i) has
extensive knowledge and experience in financial and business matters; (ii) has
had access to all information as to the Company as it has desired; (iii) has
made its own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning the operations of the Company, its business and
prospects; and (iv) has received sufficient and satisfactory answers to all
questions posed to the Company to evaluate the merits and risks of the
transactions contemplated by this Agreement.




(j)

Diligence by Seller.  Seller has satisfied itself with respect to the
operations, affairs, financial condition and prospects of the Company,
including, without limitation:




·

the Company’s limited operations

·

its audited and unaudited financial statements

·

opinions of Company’s auditors as to the status of the Company as a going
concern

·

management’s decision to reevaluate the Company’s business model and plan and

·

the Company’s search for a suitable financing transaction or business ventures,
such as mergers, acquisitions, joint ventures, debt or equity placements and
similar or other on-balance or off-balance sheet corporate finance transactions,
or to engage in any lawful act or activity, or engage in any business, for which
corporations may be organized under the laws of the Cayman Islands.  




(k)

Material Positive Effect.  Seller acknowledges that if the Company were to make
such changes to its business plan as described above, such changes would be
expected to have a material positive effect on the future value of the Company,
and in particular on the value of the Shares being purchased and sold pursuant
to this Agreement.  Seller understands and acknowledges that the Shares could
appreciate considerably in value in the near or long term and agrees to sell
anyway pursuant to this Agreement.




(l)

No Fiduciary Duty. Seller hereby acknowledges and agrees that (i) at present
there is no regular public market for the Shares; (ii) the purchase and sale of
the Shares is taking place in a private transaction between Seller and Buyer in
an arm’s length commercial transaction at a price negotiated and agreed to by
Seller as the best possible current price for the Shares; (iii) Seller is solely
responsible for making its own judgments in connection with the Agreement
(irrespective of whether the Company, its executive officers, auditors, or other
representatives have advised or are currently advising the Company or Seller on
related or other matters); and (iv) Buyer has not rendered advisory services of
any nature or respect, nor owes any agency, fiduciary or other duty to Seller,
in connection with such transaction or the process leading thereto.




(m)

Organization and Power.  The Company is an exempted company incorporated with
limited liability in the Cayman Islands, validly existing and in good standing
and has all corporate power necessary to engage in all transactions in which it
has been involved, as well as any general business transactions in the future
that may be desired by its directors.




(n)

Indebtedness.  The Company’s has no indebtedness or other monetary obligations.




(o)

Liabilities.  The Company has no other liabilities, actual or contingent.




(p)

Litigation.  The Company is not subject to any pending or threatened litigation,
claims or lawsuits from any party, and there are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.




(q)

Contracts.  The Company is not a party to any contract, lease or agreement which
would subject it to any performance or business obligations after the Closing.
 The Company is not a party to any joint venture, partnership, consortium or
other similar agreement or arrangement.




(r)

Real Estate.  The Company does not own any real estate or any interests in real
estate.




(s)

Taxes.  The Company is not liable for any taxes, including income, real or
personal property taxes, to any governmental or state agencies whatsoever.  The
Company has timely filed all income, real or personal property, sales, use,
employment or other governmental tax returns or reports required to be filed by
it with any federal, state or other governmental agency and all taxes required
to be paid by the Company in respect of such returns have been paid in full.
 None of such returns are subject to examination by any such taxing authority
and the Company has not received notice of any intention to require the Company
to file any additional tax returns in any jurisdiction to which it may be
subject.





3




--------------------------------------------------------------------------------










(t)

Compliance with Laws.  The Company is not in violation of any provision of laws
or regulations of federal, state, local or foreign government authorities or
agencies.




(u)

Capitalization.  The authorized share capital of the Company consists of
39,062,500 Ordinary Shares, of which 998,275 are issued and outstanding, and
781,250 Preference Shares of US$0.000128 par value, of which no shares are
issued and outstanding.  All outstanding Ordinary Shares are legally and validly
issued and fully paid and non-assessable and have been issued under duly
authorized resolutions of the Board of Directors of the Company.  All issuances
of Ordinary Shares have been effected without violation of any preemptive
rights.  All issued Ordinary Shares were issued and sold by the Company in
transactions exempt from registration under the Securities Act, by virtue of
Section 4(2) thereof and the provisions of Regulation D and/or Regulation S
thereunder.




(v)

Subscriptions, Options, Etc.  There are no outstanding subscriptions, options,
warrants, convertible securities or rights or commitments of any nature in
regard to the Company’s authorized but unissued share capital or any agreements
restricting the transfer of outstanding or authorized but unissued share
capital. There are no shareholders agreements, voting agreements or other
similar agreements with respect to the Company’s share capital to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s shareholders.




(w)

Judgments, Liens.  There are no outstanding judgments, liens or any other
security interests filed against the Company or any of its properties.




(x)

Subsidiaries.  The Company has no subsidiaries.




(y)

Employment Agreements; Employees.  The Company has no employment contracts or
agreements with any of its officers, directors, or with any consultants; and the
Company has no employees, consultants or agents.




(z)

Benefits.  The Company has no insurance or employee benefit plans whatsoever.




(aa)

No Defaults.  The Company is not in default under any contract, or any other
document.




(bb)

Powers of Attorney.  The Company has no outstanding powers of attorney.




(cc)

No Conflicts.  The execution and delivery of this Agreement, and the subsequent
closing thereof, will not result in the breach by the Company of (i) any
agreement or other instrument to which it is or has been a party or (ii) the
Company’s Certificate of Incorporation or Memorandum of Association and Articles
of Association.




(dd)

Disclosure.  All financial and other information which the Company furnished or
will furnish to the Buyer, including information with regard to the Company
contained in the SEC filings filed by the Company since its inception (i) is
true, accurate and complete as of its date and in all material respects except
to the extent such information is superseded by information marked as such, (ii)
does not omit any material fact, not misleading and (iii) presents fairly the
financial condition of the organization as of the date and for the period
covered thereby.




(ee)

Exchange Act.  The Ordinary Shares of the Company are registered under Section
12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and there are no proceedings pending to revoke or terminate such registration.




(ff)

Investment Company.  The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.




The representations and warranties made above shall survive the Closing Date.





4




--------------------------------------------------------------------------------










3.

Representations and Warranties of the Buyer.  Buyer hereby warrants and
represents to Seller that:




(a)

Authorization; Enforceability.  Buyer has the legal right to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out
Buyer’s obligations hereunder.  The execution, delivery and performance by Buyer
of this Agreement have been duly authorized by all requisite action by Buyer.
This Agreement has been duly executed and delivered by Buyer and, assuming due
authorization, execution and delivery by Seller, constitutes a valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws affecting creditors' rights and
remedies generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).




(b)

Investor Representations.  Buyer (i) has extensive knowledge and experience in
financial and business matters; (ii) has had access to all information as to the
Company as it has desired; (iii) has made its own inquiry and investigation
into, and, based thereon, has formed an independent judgment concerning the
operations of the Company, its business and prospects; (iv) has received
sufficient and satisfactory answers to all questions posed to the Company to
evaluate the merits and risks of the transactions contemplated by this
Agreement; (v) is aware that, at present, there is no public market for the
Shares; (vi) has adequate means of providing such Buyer’s current financial
needs and foreseeable contingencies and has no need for liquidity of its
investment in the Shares for an indefinite period of time; and (vii) is aware
that an investment in the Shares involves a number of very significant risks.




(c)

Accredited Investor Status.  The Buyer meets the requirements of at least one of
the suitability standards for an “Accredited Investor” as that term is defined
in Rule 501(a)(3) of Regulation D, and as set forth on the Accredited Investor
Certification attached hereto.




(d)

Not an Affiliate.  Buyer is not now, and has not been within the immediately
preceding 90 days, an affiliate of the Company or its predecessor(s), as such
term is defined in the Securities Act.




(e)

Brokerage Fees.  Buyer has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transaction contemplated hereby

(f)

No Other Representations or Information.  In evaluating the suitability of an
investment in the Shares, the Buyer has not relied upon any representation or
information (oral or written) other than as stated in this Agreement.




(g)

No Governmental Review.  Buyer understands that no Cayman Islands or United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.




(h)

Investor Qualifications.  The Buyer represents that it was not formed for the
specific purpose of acquiring the Shares, it is duly organized, validly existing
and in good standing under the laws of the state of its organization, the
consummation of the transactions contemplated hereby is authorized by, and will
not result in a violation of state law or its charter or other organizational
documents, such entity has full power and authority to execute and deliver this
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Shares.  The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.




(i)

Solicitation.  The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Shares through or as a result of, any form
of general solicitation or general advertising including, without limitation,
any article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Shares and is not subscribing for
the Shares and did not become aware of the offering of the Shares through or as
a result of any seminar or meeting to which the Buyer was invited by, or any
solicitation of a subscription by, a person not previously known to the Buyer in
connection with investments in securities generally.




(j)

Reliance on Exemptions.  Buyer understands that the Shares are being sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of Buyer to acquire such securities.





5




--------------------------------------------------------------------------------










(k)

Restrictions on Transfer or Resale.  Buyer understands that: (i) the Shares have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of such securities made in reliance on Rule 144
under the Securities Act (or a successor rule thereto) (“Rule 144”) may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) except as otherwise set forth in
this Agreement, neither the Company nor any other person is under any obligation
to register such securities under the Securities Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
 The Company reserves the right to place appropriate restrictive legends on the
certificates representing the Shares and to place stop transfer instructions
against the shares and certificates for the Conversion Shares and the Warrant
Shares to the extent specifically set forth under this Agreement.  Buyer
acknowledges that there is not now, and there may never be, any market or resale
for the Shares, nor can there be any assurance that the Shares will be freely
transferable at any time in the foreseeable future.




The representations and warranties made above shall survive the Closing Date.




4.

Covenants of the Seller.




(a)

The Seller will promptly cause the Company to deliver to the Buyer all corporate
records and documents, minute books, stock books, or any other corporate
document or record (including financial and bank documents, books and records)
of the Company.




5.

Miscellaneous.




(a)

Default by Seller.  Seller’s failure, or failure of Seller’s agents,
representatives, brokers (“Seller’s Agents”) to deliver the Certificates and
Seller Deliverables to Buyer prior to the Closing Date, or the Company’s failure
to deliver any required Medallion Waiver to Buyer prior to the Closing Date,
shall constitute a default under this Agreement (“Default”).  Nothing herein
shall limit Buyer’s right to protect and enforce its rights by an action at law,
suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein for an injunction against a
violation of any of the terms hereof or thereof, or for the pursuit of any other
remedy which it may have by virtue of this Agreement, for the failure of Seller,
Seller’s Agents, or the Company and its transfer agent to deliver the
Certificates and Seller Deliverables, and the Buyer shall have the right to
pursue all remedies available to it at law or in equity, including, without
limitation, a decree of specific performance or injunctive relief.  In the event
of Default, Seller shall pay to the Buyer the reasonable costs and expenses of
collection and of any other actions referred to in this paragraph (a) or
otherwise reasonably appropriate, including without limitation reasonable
attorneys’ fees, expenses and disbursements.




(b)

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties.




(c)

Choice of Law.  This Agreement shall be governed by and construed under the laws
of the State of California as applied to agreements entered into and to be
performed entirely within California without applying its principles of choice
of law.




(d)

Submission to Jurisdiction.  Each party to this Agreement (a) submits to the
exclusive jurisdiction of any state or federal court located in Los Angeles
County in the State of California having subject matter jurisdiction in any
action or proceeding arising out of or relating to this Agreement, (b) agrees
that any dispute or controversy concerning, arising out of or relating to this
Agreement may be heard and determined in any such court, and (c) shall not bring
any action or proceeding concerning, arising out of or relating to this
Agreement in any other court.  Each party to this Agreement waives any defense
of inconvenient forum to the maintenance of any action or proceeding so brought.
 Any party to this Agreement may make service on another party hereto by sending
or delivering a copy of the process to the party to be served at the address and
in the manner provided for the giving of notices in this Agreement.  Nothing in
this Section 5(d), however, shall affect the right of any party to serve legal
process in any other manner permitted by law.




(e)

Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE AND AGREES NOT TO REQUEST A JURY TRIAL
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING
OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.





6




--------------------------------------------------------------------------------










(f)

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
personal delivery to the party to be notified or sent by overnight delivery by a
nationally recognized overnight courier upon proof of sending thereof and
addressed to the party to be notified at the address indicated for such party on
its signature page hereto, or at such other address as such party may designate
by written notice to the other parties.




(g)

Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of Seller and Buyer.




(h)

Expenses.  Each of the parties shall bear its own costs and expenses incurred
with respect to the negotiation, execution, delivery, and performance of this
Agreement.




(i)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




(j)

Entire Agreement.  This Agreement represents and constitutes the entire
agreement and understanding between the parties with regard to the subject
matter contained herein.  All prior agreements, understandings and
representations are hereby merged into this Agreement.




(k)

Construction.  The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.  Among other things,
“or” is not exclusive and the singular may include the plural and the plural may
include the singular, all as the context requires.




(l)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other parties.  This Agreement,
once executed by a party, may be delivered to the other parties hereto by
facsimile transmission of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.




(m)

Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.




(n)

Further Acts.  Each of Buyer and Seller shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.







[SIGNATURE PAGES FOLLOW]














7




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Agreement as of the
date first above written.










HYBRID KINETIC AUTOMOTIVE HOLDINGS, LLC (BUYER)










By: ______________________________________




Name: Jimmy Wang




Title: Manager for Commonwealth Investments LLC







AMERICAN COMPASS, INC. (SELLER)







By: ______________________________________




Name: Vincent Wang




Title: Secretary














--------------------------------------------------------------------------------










EXHIBIT A




FORM OF SELLER INSTRUCTIONS TO COMPANY TRANSFER AGENT




American Compass Inc.

800 E Colorado Blvd., Suite 888

Pasadena, California 91101







Action Stock Transfer

Attn: Justeene Blankship

2469 E. Fort Union Blvd., Suite 214

Salt Lake City, UT 84121, USA




Re:

Apollo Acquisition Corporation

r/n/o American Compass Inc.

Ordinary shares




Ladies and Gentlemen:




The undersigned (“Seller”) hereby authorizes and directs you to transfer seven
hundred eighty one thousand two hundred fifty (781,250) shares (the “Shares”) of
Ordinary Shares of Apollo Acquisition Corporation, an exempted company
incorporated with limited liability in the Cayman Islands (the “Company”)
registered in the name of Seller from Seller to the person(s) listed on Schedule
A.  Please Federal Express the certificate for the Shares to 800 E Colorado
Blvd, Suite 888, Pasadena, California 91101, Attn:  Vincent Wang.




You are hereby authorized to process the actions stated hereinabove with respect
to the Shares.  The undersigned Seller agrees to indemnify you for any loss,
liability or related costs that may ensue as a result of processing these
actions.




Sincerely,




American Compass Inc.







By: ______________________________________

Name: Vincent Wang

Title: Secretary of American Compass Inc.











--------------------------------------------------------------------------------










SCHEDULE A

Transferee(s)










Hybrid Kinetic Automotive Holdings, LLC

2707 East Valley Blvd., Suite 312, West Covina, California 91792











--------------------------------------------------------------------------------










EXHIBIT B




Apollo Acquisition Corporation

INVESTOR CERTIFICATION




For Individual Accredited Investors Only

(all Individual Accredited Investors must INITIAL where appropriate):




Initial _______

I have a net worth a net worth (including homes, furnishings and automobiles,
but excluding for these purposes the value of my primary residence) in excess of
US$1 million either individually or through aggregating his individual holdings
and those in which he has a joint, community property or other similar shared
ownership interest with my spouse. (For purposes of calculating your net worth
under this paragraph, (a) your primary residence shall not be included as an
asset; (b) indebtedness secured by your primary residence, up to the estimated
fair market value of your primary residence at the time of your purchase of the
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of your purchase of the securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of your primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by your primary
residence in excess of the estimated fair market value of your primary residence
at the time of your purchase of the securities shall be included as a
liability.)




Initial _______

I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.




Initial _______

I am a director or executive officer of the Company.




For Non-Individual Accredited Investors

(all Non-Individual Accredited Investors must INITIAL where appropriate):




Initial _______

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.




Initial _______

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.




Initial _______

The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.




Initial _______

The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.




Initial _______

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.




Initial _______

The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.




Initial _______

The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.




Initial _______

The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.




Initial _______

The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.




Initial _______

The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.




Initial _______

The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.









